 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDFoundation of California State University, Sacra-mento and College and University Service Em-ployees, Service Employees International Union,Local 87. Case 20-CA-15255March 24, 1981DECISION AND ORDEROn December 3, 1980, Administrative LawJudge David G. Heilbrun issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and the Charging Party filed exceptions and a sup-porting brief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge, except as hereafter modified.We find no merit in the Administrative LawJudge's conclusion that, although Respondent hasliterally and technically violated the Act in the sev-eral respects set forth in the complaint, the overallcircumstances in this case do not warrant remedialaction of any type. Respondent engaged in unlaw-ful conduct which included threats of changes inworking conditions, i.e., work schedules, makeuptime, sick leave policy, and installation of time-clocks; interrogation of employees concerningunion activities; and a threat that, if the employeesselected the Union as their collective-bargainingrepresentative, Respondent would lose control ofits revenues. Contrary to the Administrative LawJudge, we find that Respondent's conduct consti-tutes serious violations of employee rights and war-rants issuance of a remedial order. Accordingly,we shall substitute the following Order for the rec-ommended Order of the Administrative Law Judgeand require Respondent to cease and desist frominfringing upon employee rights and to post the ap-propriate notice.CONCLUSIONS OF LAW1. Foundation of California State University,Sacramento, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2. College and University Service Employees,Service Employees International Union, Local 87,is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. By threatening employees that, if the employ-ees selected the Union as their collective-bargain-ing representative, timeclocks would be installed;contrary to past practice, anyone sick for 2 orI Kal-Die Casting Corporation, 221 NLRB 1068 (1975).255 NLRB No. 29more days would have to bring a doctor's note; nomakeup time would be allowed for personal ap-pointments; all employees would be required towork 8 a.m. to 5 p.m. schedules; and Respondentwould lose control of its revenues; Respondent en-gaged in unfair labor practices within the meaningof Section 8(a)(1) of the Act.4. By interrogating employees concerning theirunion membership, sympathies, or activities, Re-spondent engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.5. The above-described unfair labor practices areunfair labor practices affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act, we shall order that it ceaseand desist therefrom and take certain affirmativeaction necessary to effectuate the policies of theAct.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Foundation of California State University, Sacra-mento, California, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Threatening employees that timeclocks wouldbe installed if they selected the Union as their col-lective-bargaining representative.(b) Threatening employees that, contrary to pastpractice, anyone sick for 2 or more days wouldhave to bring a doctor's note if the employees se-lected the Union as their collective-bargaining rep-resentative.(c) Threatening employees that no makeup timefor personal appointments would be allowed if theemployees selected the Union as their collective-bargaining representative.(d) Threatening employees that all employeeswould be required to work 8 a.m. to 5 p.m. sched-ules if the employees selected the Union as theircollective-bargaining representative.(e) Threatening employees that, if they selectedthe Union as their collective-bargaining representa-tive, Respondent would lose control of its rev-enues.(f) Interrogating employees concerning theirunion membership, sympathies, or activities.(g) In any like or related manner interferingwith, restraining, or coercing employees in the ex- FOUNDATION OF CALIFORNIA STATE UNIVERSITY203cercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at its place of business at the campus ofCalifornia State University in Sacramento, Califor-nia, copies of the attached notice marked "Appen-dix."2Copies of said notice, on forms provided bythe Regional Director for Region 20, after beingduly signed by Respondent's authorized representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 20,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted ByOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten our employees thattimeclocks would be installed if they selectedthe Union as their collective-bargaining repre-sentative.WE WILL NOT threaten our employees that,contrary to past practice, anyone sick for 2 ormore days will have to bring a doctor's note ifthe employees selected the Union as their col-lective-bargaining representative.WE WILL NOT threaten our employees thatno makeup time for personal appointmentswould be allowed if the employees selectedthe Union as their collective-bargaining repre-sentative.WE WILL NOT threaten our employees thatall employees would be required to work 8a.m. to 5 p.m. schedules if the employees se-lected the Union as their collective-bargainingrepresentative.WE WILL NOT threaten our employees that,if they selected the Union as their collective-bargaining representative, we would lose ourrevenues.WE WILL NOT interrogate our employeesconcerning their union membership, sympa-thies, or activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act.FOUNDATION OF CALIFORNIA STATEUNIVERSITY, SACRAMENTODECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge: Thiscase was heard before me in Sacramento, California, onSeptember 11, 1980, based on a complaint alleging thatFoundation of California State University, Sacramento,herein called Respondent, verbally threatened employeeswith adverse changes in their terms and conditions ofemployment and that Respondent would lose control ofits revenues, all if they selected College and UniversityService Employees, SEIU, Local 87, herein called theUnion (except as to occurrences on February 20, 1980),as their collective-bargaining representative, and asser-tedly later interrogated employees in January 1980 abouttheir union activities.Upon the entire record,' my observation of witnesses,consideration of the General Counsel's oral argument,made at the conclusion of hearing, and of Respondent'spost-hearing brief, I make the following:FINDINGS OF FACT AND RESULTANT CONCLUSIONSOF LAWAs an internal activity of the organization,2a five-member personnel committee undertook review offormal personnel policies, as they had existed without ap-preciable change since 1971. Chaired by one of its threefaculty members, this body also comprised David W.Canham, Jr., Respondent's executive director, and TerriShannon, a grants and contract technician serving as staffrepresentative elected from among employees. Structur-ing of the new document was done primarily by Re-search Coordinator Carol Burman during the summer of1979, and in early fall the personnel committee consum-mated a review before transmittal to Respondent's gov-erning body for approval.3As this transpired formerPersonnel Staff Technician Carol Brainard typed draftsof the material, making minor editing and contentI Certain errors in the transcript are hereby noted and corrected.2 Respondent is a nonprofit corporation with its office and place ofbusiness at the campus of California State University in Sacramento, Cali-fornia, where it is engaged in the business of receiving and distributingfunds for educational purposes and for which it received revenues total-ling in excess of $4.6 million during its fiscal year ending June 30, 1979.of which more than S1.9 million was derived from Federal grants. Onthese admitted facts I find that Respondent is an employer engaged incommerce within the meaning of Sec. 2(6) and (7) of the Act, and other-wise that the Union is a labor organization within the meaning of Sec.2(5).3 All dated hereafter are in 1979. unless shown otherwise. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDchanges as she did. Canham also provided input, whichto Brainard's recollection dealt with refinement in howthe executive director was referred to. A final bounddocument of 29 pages was officially approved as the or-ganization's personnel manual at a board of directors'meeting held November 15.Among various subjects covered in seven majorgroupings was phraseology on both work schedule(s)and sick leave. In relevant part these read, respectively:1. Standard Work Schedule-The standard workschedule for full-time employees other than specialsummer hours, shall be eight hours per day on fiveconsecutive days, excluding holidays, from 8:00a.m. to 5:00 p.m., excluding one hour for lunch.2. Alternate Work Schedule-Alternate workschedules for full-time employees consisting of fortyhours per week, excluding meal period, which mustbe at least one-half hour for a six hour shift, may beapproved by the appropriate Executive employee.Administrative and executive employees shall aver-age at least 40 hours work per week, taking intoconsideration irregular work flows resulting fromdeadlines and priorities inherent in their Foundationwork.3. Use of Sick Leave Credita. Sick leave time off with pay shall be permit-ted to the extent of an employee's sick leave ac-crual when an employee is unable to performwork because of illness or disability, includingmedical, dental and optical appointments.g. Sick leave with pay in excess of two con-secutive days may require substantiation by aphysician's statement at the discretion of the Su-pervisor.Canham testified without contradiction that the per-sonnel manual was silent as to both timeclocks and theconcept of "makeup" time. He added that he could nothave installed timeclocks without approval of Respond-ent's board of directors, nor was there any difference inpolicy with respect to employee makeup time comparingbefore and after adoption of the manual. Additionally, hetestified that the quoted passages represented no changefrom what had been in effect over several prior years.It was in this context that during the fall Shannon con-tacted Kathy Felch, the Union's former northern coordi-nator, and asked on behalf of various employees thatthey be informed about steps in organizing themselves.Felch followed up with several meetings out of whichshe secured authorization cards and prepared the follow-ing letter, which she delivered to Canham at his officeon November 2.This is to advise you that the majority of the regu-lar full-time employees of the Foundation of CSUSwish to be represented by CAUSE-SEIU in all mat-ters pertaining to their employment and in order topromote and protect their economic welfare.This is to request that you voluntarily recognizeCAUSE-SEIU as the exclusive representative ofthese employees.I am requesting to meet with you to begin contractnegotiations. Please contact me at the address belowto arrange a meeting.Felch testified that in a mood of rising anger Canham re-sponded to this by saying he believed employees hadbeen forced to align themselves with the Union throughpromise of benefits, and he emphatically declined toextend voluntary recognitions This ended the meetingand Felch walked to a nearby Koin Kafe and made notesof the episode while awaiting prearranged rendezvouswith certain of Respondent's employees.Meanwhile, as testified to by Brainard, Canham hademerged from his office immediately following Felch'sdeparture and in a seemingly upset mood said loudly,"Well, if this is what the staff members want, then therewill be timeclocks and there will be other changes madein this work."5Shannon testified to being aware of Felchhaving made an office visit to Canham on November 2,and during that afternoon being approached by Canhamin the copy machine room. Under questioning by theGeneral Counsel, she thus described the exchange thatfollowed:Q. Now, as best you recall, will you tell us whattook place in the machine room that afternoon?A. Well, at that time, I-my job was basicallyrunning the Burroughs L5, which is a machine thatwe're running, and Mr. Canham came in to makesome copies. He set some papers down on the cardreader, which is a machine connected to the L5,and turned around to make some copies. Then,when he turned around to face me again, he askedme if we people knew what we were doing.He said, "Do you people know what you aredoing?" That's what he said. Keep going?Q. Yes.A. Okay. And I said, "Yes, I think we do." Andhe said, "No, I don't think you do." And I said,"Yes, we do." And he went on to say that theUnion was going to try to control revenues and itwould make the Foundation go broke, in that theUnion would try to make the Foundation pay morein salary than what the Foundation could afford,and therefore, we would go broke.He also mentioned that we would have time-clocks, that the scheduled hours for employeeswould be from 8:00 to 5:00, with no exceptions, in-4On November 5, a representation petition involving the parties wasfiled as Case 20-RC-14943. This led to a secret-ballot election early in1980, and ultimate certification of the Union on February 25, 1980, as ex-clusive collective-bargaining representative for approximately 11 full-timeand regular part-time office and technical employees involved in the ac-tivity, apart from customary unit exclusions.5 Brainard had also recalled a routine staff meeting occurring duringthe summer, at which Canham made the statement that if employeeswere to join a union he would resign. FOUNDATION OF CALIFORNIA STATE UNIVERSITY205cluding Nancy Strand, who worked different hours,and Shirley Madeira, who worked, I believe, 7:00 to4:00 at that time, and I also was working 7:00 to4:00 at that time, but didn't make any mention tome about myself.He also mentioned that anyone who took twodays or more sick leave would have to bring a notefrom a doctor-okay.Q. At that time, did you-did you have a policyof being able to take off from work to take care ofpersonal business or other errands?A. If someone was sick, we would call in and-well, yes, I guess I should say yes.Q. Well, can you explain to us how that worked?A. Sure. If a person is sick, they can just call inby 8:00 in the morning and notify someone at theFoundation that we would not be in that say due toour being ill, and every day up to that, if we weresick, we call in and upon your return, you fill outan absence form, have your immediate supervisorsign it, and turn it in, and that's it.Q. All right. Now, if you needed time off forother purposes other than being sick, was that avail-able?A. Yes, it was. We have vacation time, CTO[6]time due us, and we also had ways that we couldmake up time.Q. All right.A. Oh, which reminds me-that Mr. Canhamsaid that there would be no making up of time, thatif we were late, we would be docked, and if we hadto go to the doctor or see the babysitter, we wouldalso have to take CTO time or vacation, that wewould be docked. There would be no more makingup of time.Shannon testified further that in December she con-versed with controller Jordan Maple, her immediate su-pervisor, in his office. She recalls Maple basically sayingthat the Union would try to control revenues of theFoundation, inflate salaries to an unaffordable extent, andcause Respondent to go broke. She added that Maplehad simply initiated the subject after she raised questionsabout a project then underway. Finally Shannon testifiedthat during January 1980 Canham asked her into hisoffice for discussion of projects. From this Canham slidinto questioning her about why employees were joiningthe Union and whether it was because of security or payreclassification. They then gently debated whether theUnion effectively represented employees, and the discus-sion ended with Shannon resignedly viewing the episodeas another example of how Canham lacked good com-munication skills.Chronology of this case ends with circumstances oc-curring during a meeting of the full personnel committee6 "CTO" stands for compensatory time off. Canham testified that it is."given" to employees as a makeup for the several State of Californiaholidays which are not formally observed by the University and also em-braces the one "personal holiday" accorded each employee per yearCTO is not labelled as such in the personnel manual, but to Canham'sunderstanding would associate with both its holidays and personal holi-day provisions. Shannon's casual use of the term in her testimony readilysuggests that employees recognize this relationship.on February 20, 1980. Shannon testified to eerily feelingthat all Canham's remarks during this meeting were de-signed to induce her into voicing a contradiction. Sheavoided this trap, although suffering his dagger-like gaze,until he finally said, "The Union is trying to besmirchmanagement." With this Shannon said, "No, they'renot," and on such contradiction Canham arose out of hisseat across the table and leaned, flushed, and menacinglyacross toward her until other committee members re-strained him. This permitted Shannon to breathe morefreely and the episode, which the General Counsel ad-vanced ". ..by way of background and not specificallyto establish or prove an unfair labor practice ...," thusconcluded.Respecting the several verbalisms comprising this caseCanham denied being angered by Felch's visit on No-vember 2, or that he told her employees had been forcedto join the Union. He did recall that moments afterFelch's departure he commented inquiringly to Brainardabout why Felch would have appeared, to which a non-committal response was made. Canham flatly denied stat-ing to Brainard that timeclocks would be installed or thatemployees would lose benefits for engaging in union ac-tivities. Canham had no recollection of making a state-ment during the previous summer that he would resignshould Respondent's employees become unionized.Canham also denied discussing the Union's organization-al campaign with Shannon on the afternoon of Novem-ber 2, and as subsumed in such testimony denied that hehad said the Union would attempt to control Respond-ent's revenues to the point of shutting it down, that time-clocks would be installed, that henceforth employeeswould work only 8 a.m. to 5 p.m. without exception,that he would call for a written medical excuse from anyemployee claiming at least 2 consecutive days of sickleave, or that makeup time requirements were even dis-cussed let alone that they would be tightened. As toevents on February 20, 1980, at the personnel committeemeeting, Canham remembered "primarily" referring toan article in a daily newspaper named the SacramentoUnion which he did term as trying to besmirch manage-ment.7Canham admitted that he may have glared atShannon during the meeting, but was never enraged orengaged in threatening moves toward her as would causeothers to restrain him back into a chair. Maple testifiedthat as controller his duties involved financial manage-ment reporting and advising on financial affairs. He hadno recollection of a conversation with Shannon in De-cember of the type she described, nor to his best knowl-edge that he ever made a remark about the Unioncoming to control revenues and bankrupt Respondent.The necessary credibility resolutions in this case willdo much to direct its disposition. Of the five persons tes-tifying, all but Felch were possessed of frailties seemingto affect their testimony. This is particularly true of bothShannon and Canham, the two chief antagonists in whatthe case is really about. From this an assessment of credi-bility may be made in three parts. On demeanor groundsand in harmony with all probabilities of the unfolding or-' Shannon conceded that during the February 1980 period there werearticles in the Sacramento Union newspaper about Canham. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDganizational campaign, Felch is a highly credible witness.She was impressively composed and forthright while oncross-examination and later recall by Respondent onlyheightened her seeming veracity. This conclusion isstrengthened still more by her explanation of union tac-tics and the content of informal notes she prepared onNovember 2 (which were made available to Respond-ent's counsel). While her credibility is remarkably high,the weight of her testimony is limited to showing thatCanham displayed a cross-reaction to her appearance.This leads to Brainard who I note had some bias againstCanham, but who, nevertheless, displayed sufficiently ob-jective candor as to warrant being believed. I am con-vinced that she has accurately recounted an impetuousprojection by Canham about advent of a union rigidify-ing working conditions through use of a timeclock tiedto other unspecified changes. Respondent earnestlyargues against crediting Brainard because of disparity be-tween her testimony and the content of an investigatoryaffidavit which she signed in April 1980. I find nothingsignificant in this because what has been raised pointsmerely to routine enlargement on detail and immaterialsemantic variations. My evaluation of Maple is on thesame plane as Brainard, in the sense that I believe he hasconveniently forgotten echoing a theme first expressedby Canham (his superior) to the effect that greedy objec-tives of the Union would surely doom this nonprofit or-ganization's future.The third phase of resolving credibility involves con-siderably more intricate factors. This is based on the sep-arate personalities, motivation, and emotions revealedthrough the testimony of Shannon and Canham, as wellas their interaction. In terms of demeanor as that can bemost fairly viewed, and coupling it to other accepted cir-cumstances, I am satisfied that Shannon is at least at-tempting to be truthful. The problem is that she displaysleaky thought processes, a dilettante capacity to absorbfast-breaking reality, and a peculiar style of vacillationthat makes it difficult to confidently assess just what shewishes to describe. This overall characterization is basedon testimony in which Shannon managed to agree andthen immediately disagree that Canham's remarks aboutsick leave constituted "a threat," in which she practicedtyping skills by impulsively tearing notes of various re-marks by Canham into "itty, bitty pieces," in which itwas first "not a fact" and then unequivocally true thatnews items of the Sacramento Union were extant, all incontext of knowing what Canham "meant by that state-ment ...at the time," the rather sophomoric explana-tion of adopting the term "besmerg," and that whilebeing "sure" that other employees turned in sick leaveslips following illness of more than 2 straight days shewas "not sure what other people did" in this regard.Notwithstanding such vacillation and uncertainty, I ampersuaded to believe that during impromptu dialoguewith Shannon on November 2 Canham did generally ar-ticulate prospects for changed conditions of employmentshould the Union prevail. Considering their mutual roleon the organization's personnel committee and Canham'scantankerous reaction to Felch having civilly delivered arecognition demand, I consider it most likely thatCanham did expound to some degree on how unionizedworking conditions might compare with those liberallyin effect as of November 2 and soon to be codified. Ialso believe there is enough semblance of truth in hertestimony that during December Maple spoke about in-clinations of a labor organization to plunder the revenuesof this mere auxiliary to the academic process, and thatin January 1980 Canham pointedly questioned her aboutemployees' persistent interest in the Union. From thestandpoint of demeanor and delivery, Maple's denial ofhaving so spoken was faint-hearted at best. I discredit hismeek attempt at concealment, but temper this with afinding that Maple spoke during the particular incidentonly in the most speculative and tentative sense, gentlypassing a cue he undoubtedly received from the moreforceful Canham. It was, I hold, simply that thoughtshould be given by Shannon and other devotees abouthow economic self-restraint is often not the touchstoneof public (or quasi-public) employee unionism. I express-ly decline to find that a discreet, moderately sophisticat-ed person such as Maple, experienced as he is in the nu-ances of financial affairs, actually uttered the "controlthe revenues, make [the Foundation] not be able toafford to pay everybody and ...go broke" verbiage.Instead I find that, while the topic was discussed be-tween Shannon and Maple during December, her testi-mony is a discountable composite of inadequate ability atrecall, suggestibility stemming from these notions havingbeen earlier voiced by Canham and a yet-maturing intel-lect that tries but often fails to make an accurate percep-tion in the transmutation process of experiencing actualreality. The January episode which paragraph 6(e) of thecomplaint addresses yields a standard finding that, con-sistent with his entire outlook toward an unwelcome de-velopment in his professional life, Canham unwarranted-ly interrogated Shannon about union activities as the im-minent secret-ballot election drew near.It is implicit in what is already written that I generallydiscredit the testimony of Canham. He denied practicallyevery remark and mood projection attributed to him bywitnesses whose persuasion ranged from marginal to ex-cellent. Further, he denied having any authority, as ex-ecutive director, to change any of the identified workingconditions without approval of Respondent's board of di-rectors. Canham did not deny the alleged interrogationof Shannon during January 1980, however Respondenthas moved to dismiss this allegation as a matter of law.Canham admitted only to a fleeting question of Brainardon November 2, and circuitously conceded having cast aglare toward Shannon on February 20, 1980. He gavedemeanor impressions of not deigning to acknowledgeany past blustering, and generated a rather pure, sym-metrical form of mendaciousness, save only in explana-tion that the Sacramento Union newspaper, not theUnion herein, was the object of his besmirchment com-plaint on February 20, 1980.88 It is not unusual for a public figure, or at least a controversial one, tobe unflatteringly newsworthy. With respect to sister institution SonomaState University, another California daily newspaper recently carried astory about perceived "wrongdoing" in regard to maneuverings wherebya "longtime friend" of Peter Diamandopoulos, the institution's president,was hired in an administrative capacity after Diamandopoulos found himContinued FOUNDATION OF CALIFORNIA STATE UNIVERSITY207The upshot of overall credibility resolutions is a seriesof factual findings to the effect that paragraph 6 of thecomplaint is supported by probative evidence in its en-tirety, and paragraph 7, at least to the extent of an utter-ance by Canham, is similarly supported. I do not, how-ever, recommend any remedial action and instead pro-pose that this odd, inconsequential litigation be dismissed.A supervening factor is that self-organization hassmoothly proceeded to fulfillment and the tactics, won-derment, and reactions of 1979 have merged into a certi-fication, effective earlier this year. I was not informed ofthe results of the certification, but contrarily there hasbeen no hint of nonprogress in negotiations that mayhave followed. More importantly the General Counselhas singled out several blithering remarks all madewithin scant hours of Canham's astonished encounterwith unionization on the hoof. While I do not condonehis lack of self-restraint, there are larger perspectives tothe case and other public policy to be balanced. In thefirst place all subjects remarked on were either expresslycontained in the laboriously aborning personnel manualto which Shannon herself contributed or were by impli-cation outside the province of Canham to effect. Second-ly, it is illogical to seek to elevate prepetition mouthingssuch as these to the stature of unfair labor practices,while at the same time relegating Canham's bumptious,menacing behavior on February 20, 1980, to the shad-owy realm of "background." Next, an analysis of Can-ham's remark as it is to be assessed within the purview ofthe complaint's paragraph 7 shows simple rhetoric on itsface, from which no prudent person could absorb fear.The statement was heard only by Shannon who herselfhad fully sounded out the Union's proposed functioning,and there is no hint of how the revenue controlling phe-nomenon could manifest itself. For this reason, the utter-to be "most qualified" from among 50 applicants. The news story carriedDiamandopoulos' denial of the charge and his characterization of adversecriticism as "political." Independent-Journal. San Rafael. California,Wednesday, October 1, 1980, p. II, "Censure vote due at SSU."ance falls outside doctrine under which the Board findsthat employees have been coerced through a provocativeprediction of adversity from their selection of a collec-tive-bargaining representative. Further, the isolated inter-rogation of Shannon by Canham was of such innocuouscharacter as to lack any bona fide reason that it be for-mally remedied.9Shannon's own stylized testimonyhighlighted only her disappointment and mood change, afar cry from common instances in which untoward inter-rogation of other settings would reasonably have a coer-cive effect. In summary, this entire case is well suited toMember Penello's frequent observations that the Board isbest advised not to concern itself with "trivia" and "tri-fles." See Peerless Food Products. Inc., 236 NLRB 161(1978); United States Postal Service, 242 NLRB 288(1979).Notably both Brainard and Shannon did little to con-ceal their dislike of Canham. I construe their controlledtestimony touching, respectively, on his "reactionary"style with "some things left to be desired" as tacit agree-ment with the questioner's probing about it being truethat they each had some animosity toward him. Further-more, they plainly observed that "underlying feeling"concerning "some of the things we've done," reflected alongstanding desire among employees to see Canhamgone as executive director. In view of this undercurrent,the fact that my discrediting of Canham embodies find-ing he once recklessly did announce how he would bowout under the presumed affront of unionization, the sev-eral totally unfulfilled "threats" that he made, and theoverall theme of the General Counsel's case, it mayfairly be said that Canham's most insidious conduct wasfailure to resign as so gallantly predicted.[Recommended Order for dismissal omitted from pub-lication.]9 Respondent contends that mere interrogation in an atmospheredevoid of threat or promise need not be found to constitute unlawfulconduct. This principle is no longer viable in view of a recent Board de-cision overruling past authorities to that effect PPG Industries. Inc., Lex-ington Plant. Fiber Glass Division. 251 NLRB 1146 (1980).I